Pee Ctjbiam,
Tbe sole question on this appeal is whether the plaintiff was bound by the amendment of defendant’s bylaws, made in 1895, which provides for the payment yearly, upon arrival at the period of physical disability, of one-twentieth of the amount specified in the benefit certificate, instead of the payment of one-half of the amount therein specified. That certificate, issued by the appellant to the appellee, on September 1, 1889, constituted the contract between them, and there is nothing to be found in it, or in the application for it, signed byjhe appellee, to justify the attempt of the appellant to impair or alter the terms of the contract. It is true that the appellee stipulated that compliance on his part with all the rules, regulations and requirements then in force, or that might thereafter be enacted by the association, was the express condition upon which he was to be entitled to participate in the beneficiary fund, but that stipulation was not that the association might radically change the terms of its contract: Hale v. Equitable Aid Union, 168 Pa. 377; Hayes v. German Beneficial Union, 35 Pa. Superior Ct. 142; Supreme Council of American Legion of Honor v. Getz, 112 Fed. Repr. 119. Upon the authority of these cases the court below correctly held that the plaintiff was entitled to recover the sum for which he sued.
Judgment affirmed.